— In a matrimonial action in which the parties were divorced by a resettled judgment dated November 21, 1985, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Delaney, J.), dated October 10, 1989, as, after a hearing, denied his motion for downward modification of child support.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The husband failed to demonstrate any substantial change in circumstances sufficient to warrant a downward modification of his child support obligation (see, Alfano v Alfano, 151 AD2d 530, 531; Stirber v Stirber, 139 AD2d 727).
We have reviewed the husband’s remaining contentions and find that they do not require reversal. Bracken, J. P., Lawrence, Miller and O’Brien, JJ., concur.